Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a decoration method comprising coupling a pad having a portion with at least one convex outer surface of a conformable flexible or compressible polymer with an internal wall formed on, and disposed in a substantially perpendicular configuration to an inner surface of the pad opposing the at least one convex outer surface, and being dimensioned based on one or more dimensions of the cap, hat or good, to the lower platen with the internal wall placed against and below the front edge of the lower platen and the portion with the at least one convex outer surface of the conformable flexible or compressible polymer extending beyond and below the front edge of the lower platen.
Katagiri et al (Japanese Patent 2006-070380), the closest prior art, discloses a cap, hat or goods decoration method comprising providing a press, coupling a pad, positioning the goods onto at least a portion of the pad, positioning at least one decoration onto at least a portion of the good and heating and compressing the decoration onto the goods. Katagiri does not teach or suggest a decoration method comprising coupling a pad having a portion with at least one convex outer surface of a conformable flexible or compressible polymer with an internal wall formed on, and disposed in a substantially perpendicular configuration to an inner surface of the pad opposing the at least one convex outer surface, and being dimensioned based on one 
Johnson et al (WO 2014/130599) discloses a goods decoration method where a pad extends beyond and below the front edge of a lower platen. Johnson does not teach or suggest a decoration method comprising coupling a pad having a portion with at least one convex outer surface of a conformable flexible or compressible polymer with an internal wall formed on, and disposed in a substantially perpendicular configuration to an inner surface of the pad opposing the at least one convex outer surface, and being dimensioned based on one or more dimensions of the cap, hat or good, to the lower platen with the internal wall placed against and below the front edge of the lower platen and the portion with the at least one convex outer surface of the conformable flexible or compressible polymer extending beyond and below the front edge of the lower platen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746